      Case 7:19-cv-00411 Document 75 Filed on 03/04/21 in TXSD Page 1 of 5
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                      March 04, 2021
                         UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

NORTH AMERICAN BUTTERFLY                      §
ASSOCIATION DBA NATIONAL                      §
BUTTERFLY CENTER, et al,                      §
                                              §
        Plaintiffs,                           §
VS.                                           § CIVIL ACTION NO. 7:19-CV-411
                                              §
NEUHAUS & SONS, LLC, et al,                   §
                                              §
        Defendants.                           §

                 AGREED STIPULATED CONFIDENTIALY ORDER

  1. This Agreed Stipulated Confidentiality Order shall apply to information, documents,
     excerpts from documents, and other materials produced in this action pursuant to Federal
     Rules of Civil Procedure governing disclosure and discovery.

  2. Information, documents, and other materials may be designated by the producing party in
     the manner permitted (“the Designating Person”). All such information, documents,
     excerpts from documents, and other materials will constitute “Designated Material”
     under this Order. The designation shall be either (a) “CONFIDENTIAL” or (b)
     “CONFIDENTIAL-ATTORNEYS’ EYES ONLY.” This Order shall apply to Designated
     Material produced by any party or third-party in this action.

  3. “CONFIDENTIAL” information means information, documents, or things that have not
     been made public by the disclosing party and that the disclosing party reasonably and in
     good faith believes contains or comprises (a) trade secrets, (b) proprietary business
     information, or (c) information implicating an individual or a party’s legitimate
     expectation of privacy.

  4. “CONFIDENTIAL-ATTORNEY’S EYES ONLY” means CONFIDENTIAL information
     that the disclosing party reasonably and in good faith believes is so highly sensitive that
     its disclosure could result in significant competitive or commercial disadvantage to the
     designating party, or is of information of a private or political nature that another party
     might be inclined to disclose to a third party, or use in some way use outside of this
     lawsuit.

  5. Designated Material shall not be used or disclosed for any purpose other than the
     litigation of this action and may be disclosed only as follows:
1/5
      Case 7:19-cv-00411 Document 75 Filed on 03/04/21 in TXSD Page 2 of 5




          a. Parties: Material designated “CONFIDENTIAL” may be disclosed to parties to
             this action or directors, officers and employees of parties to this action, who have
             a legitimate need to see the information in connection with their responsibilities
             for overseeing the litigation or assisting counsel in preparing the action for trial or
             settlement. Before Designated Material is disclosed for this purpose, each such
             person must agree to be bound by this Order by signing a document substantially
             in the form of Exhibit A.

          b. Witnesses or Prospective Witnesses: Designated Material, including material
             designated “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” may be disclosed
             to a witness or prospective witness in this action, but only for purposes of
             testimony or preparation of testimony in this case, whether at trial, hearing, or
             deposition, but it may not be retained by the witness or prospective witness.
             Before Designated Material is disclosed for this purpose, each such person must
             agree to be bound by this Order, by signing a document substantially in the form
             of Exhibit A.

          c. Outside Experts: Designated Material, including material designated
             “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” may be disclosed to an
             outside expert for the purpose of obtaining the expert’s assistance in the litigation.
             Before Designated Material is disclosed for this purpose, each such person must
             agree to be bound by this Order, by signing a document substantially in the form
             of Exhibit A.

          d. Counsel: Designated Material, including material designated “CONFIDENTIAL-
             ATTORNEYS’ EYES ONLY,” may be disclosed to counsel of record and in-
             house counsel for parties to this action and their associates, paralegals, and
             regularly employed office staff.

          e. Other Persons: Designated Material may be provided as necessary to copying
             services, translators, and litigation support firms. Before Designated Material is
             disclosed to such third parties, each such person must agree to be bound by this
             Order by signing a document substantially in the form of Exhibit A.

  6. Prior to disclosing or displaying any Designated Material to any person, counsel shall:

          a. Inform the person of the confidential nature of the Designated Material; and

          b. Inform the person that this Court has enjoined the use of the Designated Material
             by him/her for any purpose other than this litigation and has enjoined the
             disclosure of that information or documents to any other person.


2/5
      Case 7:19-cv-00411 Document 75 Filed on 03/04/21 in TXSD Page 3 of 5




  7. The confidential information may be displayed to and discussed with the persons
     identified in Paragraphs 5(b) and (c) only on the condition that, prior to any such display
     or discussion, each such person shall be asked to sign an agreement to be bound by this
     Order in the form attached hereto as Exhibit A. In the event such person refuses to sign
     an agreement in substantially the form attached as Exhibit A, the party desiring to
     disclose the confidential information may seek appropriate relief from the Court.

  8. A person having custody of Designated Material shall maintain it in a manner that limits
     access to the Designated Material to persons permitted such access under this Order.

  9. Counsel shall maintain a collection of all signed documents by which persons have
     agreed to be bound by this Order.

  10. Documents shall be designated by stamping or otherwise marking the documents with the
      words “CONFIDENTIAL” or “CONFIDENTIAL-FOR ATTORNEYS’ EYES ONLY”
      thus clearly identifying the category of Designated Material for which protection is
      sought under the terms of this Order. Designated Material not reduced to documentary
      form shall be designated by the producing party in a reasonably equivalent way.

  11. The parties will use reasonable care to avoid designating as confidential documents or
      information that does not need to be designated as such.

  12. A party may submit a request in writing to the party who produced Designated Material
      that the designation be modified or withdrawn. If the Designating Person does not agree
      to the redesignation within fifteen business days, the objecting party may apply to the
      Court for relief. Upon any such application, the burden shall be on the Designating
      Person to show why the designation is proper. Before serving a written challenge, the
      objecting party must attempt in good faith to meet and confer with the Designating
      Person in an effort to resolve the matter.

  13. Deposition transcripts or portions thereof may be designated either (a) when the
      testimony is recorded, or (b) by written notice to all counsel of record, given within ten
      business days after the Designating Person’s receipt of the transcript in which case all
      counsel receiving such notice shall be responsible for marking the copies of the
      designated transcript or portion thereof in their possession or control as directed by the
      Designating Person. Pending expiration of the ten business days, the deposition transcript
      shall be treated as designated. When testimony is designated at a deposition, the
      Designating Person may exclude from the deposition all persons other than those to
      whom the Designated Material may be disclosed under paragraph 5 of this Order. Any
      party may mark Designated Material as a deposition exhibit, provided the deposition
      witness is one to whom the exhibit may be disclosed under paragraph 5 of this Order and
      the exhibit and related transcript pages receive the same confidentiality designation as the
      original Designated Material.
3/5
      Case 7:19-cv-00411 Document 75 Filed on 03/04/21 in TXSD Page 4 of 5




  14. No Designated Material shall be filed with the Court or used in a hearing unless the party
      seeking to file or use the Designated Material has provided, at least five (5) business days
      before the filing or hearing, written notice to all parties and any person designating the
      information as Designated Material. This pre-filing notice shall identify the specific
      information that the party intends to file or use. Any objections to such filing or use shall
      be made in writing to the Court within the five-day period with a request for an expedited
      hearing. If objections are lodged, the Designated Material must not be filed or used until
      further instruction from the Court, unless the information is filed pursuant to the Court’s
      procedures for filing documents under seal.

  15. Filing pleadings or other papers disclosing or containing Designated Material does not
      waive the designated status of the material. The Court will determine how Designated
      Material will be treated during trial and other proceedings as it deems appropriate.

  16. Upon final termination of this action, all Designated Material and copies thereof shall be
      returned promptly (and in no event later than forty-five (45) days after entry of final
      judgment), returned to the producing party, or certified as destroyed to counsel of record
      for the party that produced the Designated Material, or, in the case of deposition
      testimony regarding designated exhibits, counsel of record for the Designating Person.
      Alternatively, the receiving party shall provide to the Designating Person a certification
      that all such materials have been destroyed.

  17. Inadvertent production of confidential material prior to its designation as such in
      accordance with this Order shall not be deemed a waiver of a claim of confidentiality.
      Any such error shall be corrected within a reasonable time.

  18. The inadvertent or unintentional disclosure of Designated Material, regardless of whether
      the information was so designated at the time of the disclosure, shall not be deemed a
      waiver of a party’s claim of confidentiality, either as to the specific information disclosed
      or as to any other information relating thereto on the same or related subject matter if,
      within ten (10) days of discovering the inadvertent failure to designate the material as
      confidential, the person or entity that provided the Designated Material identifies the
      material produced and amends the designation.

  19. The foregoing is entirely without prejudice to the right of any party to apply to the Court
      for any further Protective Order relating to Designated Material; or to object to the
      production of Designated Material; or to apply to the Court for an order compelling
      production of Designated Material; or for modification of this Order; or to seek any other
      relief from the Court.

  20. The restrictions imposed by this Order may be modified or terminated only by further
      order of the Court.
4/5
      Case 7:19-cv-00411 Document 75 Filed on 03/04/21 in TXSD Page 5 of 5




       SO ORDERED this 4th day of March, 2021, at McAllen, Texas.


                                            ___________________________________
                                            Randy Crane
                                            United States District Judge




5/5
